Exhibit Media Contact: Jen Bernier MIPS Technologies, Inc. +1 650 567-5178 jenb@mips.com Investor Contact: Maury Austin MIPS Technologies, Inc. +1 650 567-5100 ir@mips.com MIPS Technologies Reports Fourth Quarter and Fiscal 2009 Financial Results Swings to Annual GAAP Profit from Continuing Operations SUNNYVALE, Calif. – August 12, 2009 – MIPS Technologies, Inc. (NasdaqGS: MIPS), a leading provider of industry-standard processor architectures and cores for home entertainment, communications, networking and portable multimedia markets, today reported consolidated financial results for the quarter and fiscal year ended June 30, 2009.All financial results are reported in U.S. GAAP unless otherwise noted and compare current results with historical results recast to reflect the disposition of MIPS’ Analog Business Group. Summary Fiscal 2009 Highlights: · FY’09 revenue from continuing operations was $70.2 million, a decrease of 7% from FY’08 revenue of $75.6 million · FY’09 operating expense from continuing operations reduced $22.5 million from fiscal 2008 levels · FY’09 GAAP net income from continuing operations was $10.9 million or $0.24 per share compared to a GAAP net loss of $5.3 million or a loss of $0.12 per share from FY'08 · MIPS Technologies licensees shipped a record 427 million units containing MIPS® technology · Analog Business Group divested in May for $22 million in cash · Cash balances up $31.8 millionfrom Q4FY’08 to $44.5 million Fiscal Q4 Details: Revenue for the fourth quarter was $12.6 million, a decrease of 29 percent over the prior quarter revenue of $17.7 million and a decrease of 40 percent from the $20.9 million reported in the fourth fiscal quarter a year ago. License revenue was $4.9 million, a decrease of 29 percent from the $7.0 million reported in the prior quarter and a decrease of 51 percent from the $10.2 million reported in the fourth quarter a year ago.Revenue from royalties was $7.7 million, a decrease of $3.0 million or 28 percent both from the prior quarter and from the $10.7 million reported in the fourth quarter a year ago. During Q4, a charge of $1.7 million associated with the reduction in value of an investment in a private technology company was recorded in Other Income and Expenses. Additionally, the Company recorded a tax benefit of $4.3 million in its continuing operations which was triggered by the sale of its Analog Business Group. In light of these charges and the operating results of the quarter, the Company’s fiscal Q4 GAAP net income from continuing operations was $2.7 million or $0.06 per share of which approximately $0.10 was a result of the tax benefit recorded during the quarter. This compares with a net income of $3.2 million or $0.07 per share from continuing operations in the prior quarter and a net loss of $1.9 million or $0.04 per share in the fourth quarter a year ago. The Company sold its Analog Business Group on May 7, 2009. In connection with this divestiture, a gain on the disposition of $1.7 million was recorded along with a loss from operations of discontinued operations of $11.0 million. Including the impact of discontinued operations, the Company’s fiscal Q4 GAAP net loss was $6.7 million or $0.15 per share. This compares with a net loss of $0.8 million or $0.02 per share in the prior quarter and a net loss of $108.5 million or $2.45 per share in the fourth quarter a year ago. Non-GAAP net income from continuing operations in the fourth quarter of fiscal 2009, which excludes certain costs detailed in the tables below, was $5.5 million or $0.12 per share, compared with a non-GAAP net income from continuing operations of $4.5 million or $0.10 per share in the prior quarter and $4.3 million or $0.09 per share in the fourth quarter a year ago. Approximately $0.10 of this non-GAAP net income is a result of the tax benefit recorded during the quarter.
